Exhibit 10.10(a)

 

NON-QUALIFIED STOCK OPTION AGREEMENT

TRIAD HOSPITALS, INC.

OUTSIDE DIRECTORS STOCK AND INCENTIVE COMPENSATION PLAN

 

This Option Agreement is by and between Triad Hospitals, Inc., a Delaware
corporation (the “Company”), and              (the “Optionee”).

 

The Company has adopted the Outside Directors Stock and Incentive Compensation
Plan (as amended, the “Plan”), which permits the issuance of stock options for
purchase of the common stock of the Company (the “Common Stock”) and wishes to
grant the Optionee an Option thereunder as set forth below. This Agreement shall
be subject in all respects to the terms and conditions of the Plan (which are
incorporated herein by reference); and, except as otherwise expressly set forth
herein, the terms used in this Agreement shall have the same meanings as are set
forth in the Plan.

 

Section 1. Grant of Option. The Company hereby grants the Optionee an Option to
purchase              shares of Common Stock (the “Option Stock”), on the terms
and conditions set forth herein. The Optionee (and any other person claiming
under the Optionee) shall not have any of the rights of a stockholder with
respect to the Option Stock except to the extent shares of Common Stock are
issued, in accordance with this Agreement, upon exercise of the Option and
payment of the Option Price. The Option shall be a non-qualified stock option.

 

Section 2. Option Price. The Option Price for the Option Stock covered hereby is
$             per share.

 

Section 3. Exercise of Option. The Option shall become exercisable in four
cumulative installments, each of which shall relate to 25% of the shares covered
by the Option, beginning on the first anniversary of the date of grant and the
three next succeeding anniversary dates thereof, respectively. Notwithstanding
the foregoing, upon a Change In Control of the Company, each outstanding Option,
to the extent not otherwise exercisable, shall become fully and immediately
exercisable. To the extent exercisable in accordance herewith, the Option may be
exercised at any time prior to its expiration date (or such earlier date as it
shall terminate in accordance with Section 4 hereof).

 

Section 4. Termination of Option. The Option shall expire ten years after the
date hereof. Notwithstanding the foregoing, the Option shall terminate prior to
such date if the Optionee ceases to be an Outside Director, except that:

 

(a) If the Optionee’s service as an Outside Director shall terminate for any
reason other than death or Disability, the Optionee may, at any time within
ninety days after such termination (but in no event later than the Option’s
expiration date), exercise the Option, to the extent the Option was exercisable
on the date of the



--------------------------------------------------------------------------------

termination of his or her service as an Outside Director (and shall not have
been previously exercised).

 

(b) If an Optionee’s service as an Outside Director shall be terminated by
death, the Option may be exercised by the executor or administrator of the
estate of the Optionee (or the person or persons to whom the Option shall have
been validly transferred in accordance with Section 5 below) during the period
ending six months after the Optionee’s death (but in no event later than the
Option’s expiration date), to the extent that the Option was exercisable on the
date of the Optionee’s death (and shall not have been previously exercised).

 

(c) If an Optionee’s service as an Outside Director shall be terminated as a
result of Disability, the Option may be exercised by the Optionee (or in the
case of an Optionee who is legally incapacitated, by his guardian or his legal
representative), during the period ending six months after the date of such
termination (but in no event later than the Option’s expiration date), to the
extent that the Option was exercisable at the date of such termination (and
shall not have been previously exercised).

 

Section 5. Limited Transfer Ability. All Options shall be non-transferable,
except, upon the Optionee’s death, by the Optionee’s will or the laws of descent
and distribution; provided, however, that the Optionee may, subject to the prior
approval of the Board at the time of the proposed transfer, transfer all or part
of the Option to a Family Member, to the extent, and subject to the
restrictions, provided in the Plan. Any such transfer may be made by the
Optionee only for estate planning, tax planning, donative purposes or pursuant
to a domestic relations order, and no consideration (other than nominal
consideration) is received by the Optionee. Any attempt to transfer this Option
other than in accordance with the provisions hereof shall be void.

 

Section 6. Manner of Exercise. Subject to the foregoing, the Option may be
exercised in whole or in part (with respect to whole shares) from time to time
by delivering written notice of exercise to the Company at its principal office
in Dallas, Texas, accompanied by payment of the Option Price in cash, certified
or bank cashier’s check, personal check payable to the Company or in shares of
Common Stock owned by the Optionee valued at the closing sales price of the
Common Stock on the New York Stock Exchange on the date of exercise (or the next
succeeding trading date, if the date of exercise is not a trading date, in which
case the exercise date shall instead be considered to be such next trading date)
equal to the Option Price, or by a combination of cash (or such cash
equivalents) and shares of Common Stock; provided, however, that the Optionee
shall not be entitled to tender shares of the Company’s Common Stock pursuant to
successive, substantially simultaneous exercises of this Option or any other
stock option of the Company. Subject to applicable securities laws, the Optionee
may also exercise the Option by delivering a notice of exercise of the Option
and simultaneously selling the shares of Option Stock thereby acquired pursuant
to a brokerage or similar agreement approved in advance by proper officers of
the Company, using the proceeds of such sale as payment of the exercise price.

 

2



--------------------------------------------------------------------------------

Section 7. No Right to Continued Service. Nothing in this Agreement or the Plan
shall be interpreted or construed to confer upon the Optionee any right to
continue service as a member of the Board.

 

Section 8. No Rights to Assets of the Company. Nothing in this Agreement or the
Plan shall be interpreted or construed to confer upon the Optionee any right to
any particular assets of the Company. An Optionee’s rights are limited to those
rights of an unsecured creditor except to the extent Shares are actually issued
to such Optionee (or credited to his Deferred Stock Unit Account).

 

Section 9. Adjustment to Option Stock. In the event of a change in
capitalization or other change in corporate structure described in the Plan, the
Board may make such adjustment or substitution (including by substitution of
shares of another corporation) as it may deem to be appropriate, in its sole
discretion, in the number and class of Shares or other stock or securities
covered by the Option and/or Option Price of such securities. Any such
adjustment (or substitution) by the Board shall be made in accordance with the
provisions of the Plan and shall be final and binding for all purposes of the
Plan and this Agreement.

 

Section 10. Governing Laws. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the state of
Texas without giving effect to the conflicts of law principles thereof, except
to the extent that such laws are preempted by federal law.

 

TRIAD HOSPITALS, INC.

By:

   

OPTIONEE:

 

 

3